Judgment unanimously reversed on the law and the facts, with costs, and judgment granted plaintiff directing specific performance. Memorandum: The parties entered into a written agreement which was drafted without the aid of attorneys. Although the instrument contained some surplus language, the intention of the parties was sufficiently clear. By its terms appellant secured an option to purchase respondent’s interest in a copartnership, which option was, after various extensions of time, exercised by appellant’s acceptance. Respondent’s real reason for refusing to perform specifically by transferring his interest to appellant was his demand that appellant increase the consideration provided for in the option. The instrument was a valid contract to sell; appellant tendered the $5,000 consideration, and respondent therefore is obligated to transfer and assign his copartnership interest to appellant upon payment of that sum (see Silverstein v. Cerebral Palsy Assn., 17 A D 2d 160). (Appeal from judgment of Niagara Trial Term dismissing the complaint.) Present—Williams, P. J., Bastow, Goldman, Henry and Del Veechio, JJ.